Los hechos están expresados en la opinión.
El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Francisco Bianchi ítosafá, a quien de ahora en adelante lla-maremos acreedor, obtuvo sentencia en rebeldía en la Corte Municipal de Añasoo por la cantidad de $320 contra Francisco Luis Dcschoudens, a quien designaremos deudor.
El peticionario Eustaquio Pereida intervino reclamando como dueño cierta propiedad real embargada en el pleito original y que iba a venderse en ejecución, haciendo partes deman-dadas tanto al acreedor como al deudor; pero, no habiendo con-testado el deudor, el secretario notó su rebeldía.
*805El tercerista apeló de una sentencia contra él sobre los mé-ritos, y a instancias del deudor, a quien no se había notificado, la corte de distrito desestimó la apelación.
Los hechos expuestos son suficientes para distinguir el pre-sente caso de los de Ninlliat v. Suriñach y López v. Foote, (págs. 548 y 552 del tomo). No solamente no hubo en este caso sentencia en rebeldía contra el deudor, sino que la sentencia sobre los méritos en favor dél acreedor y contra el tercerista resultó ventajosa para el deudor en tanto en cuanto podía él beneficiarse por la misma. Declarado,-, efectivamente, ser el dueño de la propiedad real próxima a venderse en ejecución, y dando por sentado que él no puede evitar dicha venta, está in-teresado en cualquier exceso del montante de su deuda que pueda pertenecerle del producto de la venta en ejecución. Si el tercerista, en un juicio de novo en la corte de distrito, consi-guiera la revocación de la sentencia de la corte municipal, en-tonces indudablemente, perdería el deudor la propiedad de que había sido declarado dueño. Y no es contestación a esto el de-cir que ól perderá la propiedad de todos.moclos a menos que pa-gue la deuda; pues si se le-priva de la propiedad de esta ma-nera, por lo menos queda su deuda cancelada; y como ya hemos sugerido él tiene derecho prima facie, en todo caso, a cualquier exceso del montante de la venta en ejecución. Su interés, por consiguiente; no es solamente diametralmente opuesto al del tercerista sino que es también un interés directo y tangible en el resultado dé la apelación, la cual pu.ede beneficiarle o per-judicarle, y es una consecuencia lógica que como parte con-traria él tenía derecho a que se le notificara la apelación.
Debe1 anularse el auto expedido.

Sin lugar la solicitud y anulado el auto expedido.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.